UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (93.2%) (a) Shares Value Aerospace and defense (0.4%) Vectrus, Inc. (NON) 24,300 $552,825 Air freight and logistics (1.2%) Atlas Air Worldwide Holdings, Inc. (NON) 17,500 739,725 Park-Ohio Holdings Corp. 23,885 1,022,756 Airlines (0.7%) SkyWest, Inc. 47,300 945,527 Auto components (1.7%) Goodyear Tire & Rubber Co. (The) 40,200 1,325,796 Stoneridge, Inc. (NON) 71,454 1,040,370 Banks (14.5%) Banc of California, Inc. 53,406 934,605 Berkshire Hills Bancorp, Inc. 27,600 742,164 BNC Bancorp 33,800 713,856 Chemical Financial Corp. 35,393 1,263,176 Eagle Bancorp, Inc. (NON) 7,240 347,520 First Busey Corp. 42,600 872,448 First Connecticut Bancorp, Inc. 28,300 451,668 First Financial Bancorp 47,000 854,460 First Merchants Corp. 39,500 931,015 Franklin Financial Network, Inc. (NON) 34,532 932,364 Fulton Financial Corp. 41,900 560,622 Great Western Bancorp, Inc. 33,400 910,818 Hanmi Financial Corp. 40,600 894,012 IBERIABANK Corp. 11,000 563,970 Lakeland Financial Corp. 15,100 691,278 OFG Bancorp (Puerto Rico) 88,673 619,824 Old National Bancorp 75,600 921,564 Pacific Premier Bancorp, Inc. (NON) 44,200 944,554 Popular, Inc. (Puerto Rico) 21,620 618,548 ServisFirst Bancshares, Inc. 13,196 585,902 Simmons First National Corp. Class A 9,840 443,489 Southside Bancshares, Inc. 26,300 685,641 Sterling Bancorp 41,200 656,316 Tristate Capital Holdings, Inc. (NON) 75,313 948,944 WesBanco, Inc. 24,500 727,895 Western Alliance Bancorp (NON) 16,200 540,756 Wintrust Financial Corp. 13,700 607,458 Yadkin Financial Corp. 33,300 788,211 Beverages (0.5%) Cott Corp. (Canada) 54,869 762,130 Biotechnology (0.9%) Eagle Pharmaceuticals, Inc. (NON) (S) 13,200 534,600 Emergent BioSolutions, Inc. (NON) 21,003 763,459 Building products (2.3%) Continental Building Products, Inc. (NON) 51,342 952,908 NCI Building Systems, Inc. (NON) 54,572 774,922 PGT, Inc. (NON) 79,941 786,619 Ply Gen Holdings, Inc. (NON) 56,489 793,670 Capital markets (0.5%) OM Asset Management PLC (United Kingdom) 52,205 696,937 Chemicals (3.4%) American Vanguard Corp. 65,200 1,028,856 Ferro Corp. (NON) 63,900 758,493 Kraton Performance Polymers, Inc. (NON) 50,700 877,110 Minerals Technologies, Inc. 15,095 858,151 Olin Corp. 40,100 696,537 Orion Engineered Carbons SA (Luxembourg) 45,600 643,872 Commercial services and supplies (1.4%) ARC Document Solutions, Inc. (NON) 110,200 495,900 Deluxe Corp. 11,600 724,884 Ennis, Inc. 37,306 729,332 Construction and engineering (2.5%) Dycom Industries, Inc. (NON) (S) 13,100 847,177 Granite Construction, Inc. 23,600 1,128,080 MasTec, Inc. (NON) 59,200 1,198,208 Orion Marine Group, Inc. (NON) 69,200 358,456 Consumer finance (1.0%) Encore Capital Group, Inc. (NON) 35,400 911,196 PRA Group, Inc. (NON) 17,400 511,386 Electric utilities (4.1%) ALLETE, Inc. 18,400 1,031,688 El Paso Electric Co. 13,800 633,144 IDACORP, Inc. 28,500 2,125,815 PNM Resources, Inc. 33,100 1,116,132 Portland General Electric Co. 23,600 931,964 Electrical equipment (0.5%) General Cable Corp. 63,700 777,777 Electronic equipment, instruments, and components (2.6%) Neonode, Inc. (NON) (S) 157,600 321,504 Orbotech, Ltd. (Israel) (NON) 44,500 1,058,210 QLogic Corp. (NON) 60,900 818,496 Sanmina Corp. (NON) 35,300 825,314 TTM Technologies, Inc. (NON) 96,866 644,159 Energy equipment and services (1.5%) Core Laboratories NV (S) 3,700 415,917 Independence Contract Drilling, Inc. (NON) (S) 48,656 232,089 Matrix Service Co. (NON) 41,400 732,780 Patterson-UTI Energy, Inc. 45,600 803,472 Food and staples retail (0.6%) SpartanNash Co. 29,540 895,357 Food products (0.6%) Sanderson Farms, Inc. (S) 9,200 829,656 Gas utilities (0.8%) Southwest Gas Corp. 16,731 1,101,736 Health-care equipment and supplies (—%) Lantheus Holdings, Inc. (NON) 7,744 14,636 Health-care providers and services (1.2%) Air Methods Corp. (NON) 21,900 793,218 Ensign Group, Inc. (The) 37,928 858,690 Hotels, restaurants, and leisure (1.6%) ClubCorp Holdings, Inc. 59,100 829,764 Del Taco Restaurants, Inc. (NON) 71,529 738,895 Marriott Vacations Worldwide Corp. 10,800 729,000 Household durables (1.0%) Century Communities, Inc. (NON) 52,700 899,589 WCI Communities, Inc. (NON) 31,115 578,117 Independent power and renewable electricity producers (0.4%) Dynegy, Inc. (NON) 35,400 508,698 Insurance (7.2%) Allied World Assurance Co. Holdings AG 13,800 482,172 American Financial Group, Inc. 12,243 861,540 AMERISAFE, Inc. 18,800 987,752 Employers Holdings, Inc. 32,600 917,364 Endurance Specialty Holdings, Ltd. 15,400 1,006,236 Hanover Insurance Group, Inc. (The) 13,900 1,254,058 Maiden Holdings, Ltd. (Bermuda) 62,100 803,574 National General Holdings Corp. 39,200 846,328 Reinsurance Group of America, Inc. 10,973 1,056,151 RenaissanceRe Holdings, Ltd. 7,100 850,793 Validus Holdings, Ltd. 25,714 1,213,444 Internet and catalog retail (0.7%) FTD Cos., Inc. (NON) 35,900 942,375 Internet software and services (2.6%) Everyday Health, Inc. (NON) 118,100 661,360 GTT Communications, Inc. (NON) 59,400 982,476 j2 Global, Inc. 12,800 788,224 Monster Worldwide, Inc. (NON) 80,179 261,384 Web.com Group, Inc. (NON) 53,500 1,060,370 IT Services (2.0%) Convergys Corp. 47,500 1,319,075 Everi Holdings, Inc. (NON) 140,000 320,600 Perficient, Inc. (NON) 54,000 1,172,880 Leisure products (0.7%) Vista Outdoor, Inc. (NON) 20,500 1,064,155 Machinery (1.4%) Briggs & Stratton Corp. (S) 55,500 1,327,560 EnPro Industries, Inc. 11,600 669,088 Media (1.7%) Live Nation Entertainment, Inc. (NON) 30,700 684,917 Madison Square Garden Co. (The) Class A (NON) 3,866 643,148 MDC Partners, Inc. Class A 45,950 1,084,420 Metals and mining (0.5%) Ferroglobe PLC (United Kingdom) 83,240 733,344 Multi-utilities (1.8%) Avista Corp. 48,731 1,987,250 Unitil Corp. 14,600 620,354 Oil, gas, and consumable fuels (4.2%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 123,917 938,052 Callon Petroleum Co. (NON) 76,369 675,866 Energen Corp. 24,393 892,540 Gulfport Energy Corp. (NON) 19,300 546,962 Memorial Resource Development Corp. (NON) 73,000 743,140 PBF Energy, Inc. Class A 29,600 982,720 Ring Energy, Inc. (NON) (S) 54,508 275,265 Scorpio Tankers, Inc. 153,906 897,272 Personal products (0.5%) Edgewell Personal Care Co. 8,700 700,611 Pharmaceuticals (0.5%) Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 32,100 113,955 Lannett Co., Inc. (NON) (S) 35,600 638,308 Professional services (1.1%) Heidrick & Struggles International, Inc. 22,100 523,770 Kforce, Inc. 21,000 411,180 On Assignment, Inc. (NON) 16,200 598,104 Real estate investment trusts (REITs) (8.8%) American Assets Trust, Inc. 25,420 1,014,766 Apartment Investment & Management Co. Class A 19,600 819,672 CBL & Associates Properties, Inc. 46,200 549,780 Cherry Hill Mortgage Investment Corp. 26,555 376,019 Colony Capital, Inc. Class A 39,700 665,769 Education Realty Trust, Inc. 20,501 852,842 EPR Properties (S) 15,800 1,052,596 Equity Commonwealth (NON) 33,500 945,370 Healthcare Trust of America, Inc. Class A 26,400 776,688 iStar, Inc. (NON) 88,100 851,046 LTC Properties, Inc. 14,800 669,552 Paramount Group, Inc. 52,000 829,400 Rayonier, Inc. 47,000 1,159,960 Summit Hotel Properties, Inc. 97,510 1,167,195 Tanger Factory outlet Centers, Inc. 23,400 851,526 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 24,225 830,918 Road and rail (0.6%) Saia, Inc. (NON) 29,800 838,870 Semiconductors and semiconductor equipment (3.2%) Advanced Energy Industries, Inc. (NON) 35,300 1,228,087 Cypress Semiconductor Corp. (NON) (S) 55,016 476,439 FormFactor, Inc. (NON) 124,800 907,296 Tessera Technologies, Inc. 30,700 951,700 Tower Semiconductor, Ltd. (Israel) (NON) (S) 83,300 1,009,596 Software (1.3%) Mentor Graphics Corp. 43,200 878,256 Xura, Inc. (NON) 52,200 1,026,774 Specialty retail (1.7%) Abercrombie & Fitch Co. Class A 20,300 640,262 Express, Inc. (NON) 43,700 935,617 GNC Holdings, Inc. Class A 27,900 885,825 Technology hardware, storage, and peripherals (0.4%) BancTec, Inc. 144A CVR (F) 152,299 — Logitech International SA (Switzerland) (S) 40,000 636,400 Thrifts and mortgage finance (5.3%) BofI Holding, Inc. (NON) (S) 29,600 631,664 Flagstar Bancorp, Inc. (NON) 47,900 1,027,934 HomeStreet, Inc. (NON) 42,900 892,749 Meta Financial Group, Inc. 22,594 1,030,286 NMI Holdings, Inc. Class A (NON) 101,400 512,070 Provident Financial Services, Inc. 47,700 963,063 Walker & Dunlop, Inc. (NON) 32,521 789,285 Washington Federal, Inc. 42,200 955,830 WSFS Financial Corp. 23,800 773,976 Trading companies and distributors (0.5%) BMC Stock Holdings, Inc. (NON) 45,300 752,886 Total common stocks (cost $121,312,344) INVESTMENT COMPANIES (2.8%) (a) Shares Value Hercules Capital, Inc. 68,680 $824,847 Solar Capital, Ltd. 46,766 808,116 TCP Capital Corp. 60,381 900,281 TICC Capital Corp. 146,500 703,200 TriplePoint Venture Growth BDC Corp. 72,676 763,098 Total investment companies (cost $4,487,000) SHORT-TERM INVESTMENTS (10.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 9,288,413 $9,288,413 Putnam Short Term Investment Fund 0.44% (AFF) 5,968,762 5,968,762 Total short-term investments (cost $15,257,175) TOTAL INVESTMENTS Total investments (cost $141,056,519) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $142,865,563. (b) The aggregate identified cost on a tax basis is $141,695,379, resulting in gross unrealized appreciation and depreciation of $22,849,883 and $12,131,667, respectively, or net unrealized appreciation of $10,718,216. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $10,749,228 $9,928,863 $14,709,329 $8,898 $5,968,762 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $9,288,413, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $9,049,439. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. (1)Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $13,022,250 $— $— Consumer staples 3,187,754 — — Energy 8,136,075 — — Financials 54,141,965 — — Health care 3,716,866 — — Industrials 17,950,224 — — Information technology 17,348,600 — —** Materials 5,596,363 — — Utilities 10,056,781 — — Total common stocks — — Investment companies 3,999,542 — — Short-term investments 5,968,762 9,288,413 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
